                     Case 4:20-cv-05640-YGR Document 748 Filed 05/24/21 Page 1 of 4


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DECLARATION OF RACHEL S. BRASS IN
                                       defendant             RESPONSE TO EPIC GAMES, INC.’S
          21                                                 ADMINISTRATIVE MOTION TO SEAL
                       v.                                    PORTIONS OF EX. EXPERT 1
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                                   TO SEAL PORTIONS OF EX. EXPERT 1, 4:20-cv-05640-YGR
                        Case 4:20-cv-05640-YGR Document 748 Filed 05/24/21 Page 2 of 4


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case. I am familiar with Apple’s treatment of highly proprietary
            5    and confidential information, based on my personal experience representing Apple. 1 I have personal
            6    knowledge of the facts stated below and, if called as a witness, I could and would testify competently
            7    thereto.
            8            2.      I submit this declaration in response to Epic’s Administrative Motion to Seal Portions
            9    of Ex. Expert 1 (Dkt. 699). Specifically, Apple joins Epic’s Administrative Motion to Seal Portions of
          10     Ex. Expert 1.
          11             3.      Federal Rule of Civil Procedure 26(c), generally, provides the “good cause” standard
          12     for the purposes of sealing documents attached to a dispositive motion or presented at trial. Kamakana
          13     v. City and Cnty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). The test applied is whether
          14     “‘good cause’ exists to protect th[e] information from being disclosed to the public by balancing the
          15     needs for discovery against the need for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,
          16     678 (9th Cir. 2010) (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213
          17     (9th Cir. 2002)).
          18             4.      Apple operates in an intensely competitive marketplace. It occupies a unique position
          19     as a leader with respect to a number of highly dynamic technologies. Apple has serious and legitimate
          20     concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
          21     proprietary information in order to gain competitive advantage. As such, Apple takes extensive
          22     measures to protect the confidentiality of its proprietary information.
          23

          24

          25
                  1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel
          26          submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
                      1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-
          27          EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-
                      EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          28          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
Gibson, Dunn &
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                                   TO SEAL PORTIONS OF EX. EXPERT 1, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 748 Filed 05/24/21 Page 3 of 4


            1           5.      The Court has “broad latitude” “to prevent disclosure of materials for many types of
            2    information, including, but not limited to, trade secrets or other confidential research, development, or
            3    commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
            4    (emphasis in original).
            5           6.      The Court has expressed a desire for these proceedings to be public. To that end, Apple
            6    has carefully reviewed Dr. Evans’s opening written direct testimony and proposes two additional
            7    redactions beyond those that the Court addressed and granted in Trial Order 4.
            8           7.      These additional portions of Dr. Evans’s testimony contain non-public financial
            9    information of the sort that the Court has already sealed elsewhere in Dr. Evans’s opening testimony.
          10     The public disclosure of such information would cause Apple economic harm and put it at competitive
          11     disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016),
          12     cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding there was a
          13     compelling reason for sealing when records contain business information that could be used to harm a
          14     litigant’s competitive standing). It would give Apple’s competition confidential information about
          15     Apple’s business model and strategy. Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214,
          16     1225 (Fed. Cir. 2013) (concluding the district court abused its discretion in denying a motion to seal
          17     about “profit, cost, and margin data”).
          18            8.      The information Apple seeks to protect is foundational to its business, and Apple has
          19     exerted great effort and undertaken substantial expense to protect such information. Apple has
          20     narrowly tailored its sealing request so as to maximize the public’s access to court proceedings without
          21     jeopardizing Apple’s business interests.
          22            9.      Specifically, as identified below by reference to this paragraph, Apple seeks to seal
          23     estimates and calculations made by Dr. Evans using non-public App Store transaction data. Disclosure
          24     of this information about the inner workings of the App Store would give Apple’s competitors an unfair
          25     insight into Apple’s business model and strategy, putting Apple at a competitive disadvantage.
          26            10.     I have met and conferred in good faith with counsel for Epic, including by telephone, in
          27     an effort to narrow the documents and testimony that the parties propose to maintain under seal. This
          28     process has resulted in further narrowing the amount of designated confidential material and

Gibson, Dunn &                                                      2
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                                   TO SEAL PORTIONS OF EX. EXPERT 1, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 748 Filed 05/24/21 Page 4 of 4


            1    consequently reduced the need for provisional sealing (pursuant to Local Rule 79-5(e)) of material
            2    designated by the other party as confidential.
            3           11.     Below is a chart detailing the specific items of Apple’s that are sealable for the reasons
            4    explained herein, highlighted in blue in the attached unredacted version.
            5
                   Document or Portion of             Reason for Redaction / Evidence Offered In Support of
            6    Document Sought to be Sealed                                Sealing
            7
                      Evans Opening ¶ 151            Contains non-public financial information that, if disclosed,
            8                                        would put Apple at a competitive disadvantage / Brass Decl.
                                                                              ¶¶ 7–9
            9        Evans Opening Table 4           Contains non-public financial information that, if disclosed,
                                                     would put Apple at a competitive disadvantage / Brass Decl.
          10                                                                  ¶¶ 7–9

          11
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
          12
                 and correct and that this Declaration was executed on May 24, 2021 at San Francisco, California.
          13

          14
                                                                              /s/ Rachel S. Brass
          15
                                                                              Rachel S. Brass
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      3
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                                   TO SEAL PORTIONS OF EX. EXPERT 1, 4:20-CV-05640-YGR
